DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is unclear from the language of the claims what the “electronic panel, the first functional layer, and the second functional layer” are meant to be between. For the purposes of examination these components will be considered to be between the “cover panel” and the “window.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2018/0315953, “Hu”), in view of Song et al. (US 2017/0147117, “Song”).
Regarding claim 1, 12, and 13, Hu teaches a foldable electronic display ([0009]) including an electronic panel (see Fig. 2, element 60, e.g., [0072]), a window that is foldable together with the device 
    PNG
    media_image1.png
    556
    729
    media_image1.png
    Greyscale
	While Hu teaches the inclusion of a polarizer (e.g., [0042]) and teaches generally that the stack including a polarizer should have high elastic modulus properties (e.g., [0009]), Hu fails to specifically 
Regarding claims 2-7 and 14-18, Hu teaches that the adhesive layer may have a thickness of from about 5 to about 60 micrometers (e.g., [0075], [0039]). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. The Examiner notes that the terms “about” qualifying the modulus and thickness ranges at least somewhat broaden the interpretation of these ranges. 	Hu teaches that the adhesive layer may have a modulus on the range of from 0.1 MPa to about 1000 MPa ([0014], and see [0084], wherein adhesive layer 10c may be the same as adhesive layer 10a, thus reading on the modulus requirements of claims 3-6). Hu describes that the adhesive components experience little change when subjected to various temperatures (including -40C and up to 85C, [0066]) and thus teaches that the adhesive compositions are, at least to some degree, variable according to temperature. The Examiner notes that for each of the ranges for the modulus of the first functional layer claimed in claims 2-7 and 14-18, the ranges are open-ended (e.g., for claim 16, “the modulus of the first functional layer is about 100 megapascals or greater” thus permitting a modulus of, for example, 1000 megapascals). 
Regarding claim 8, Hu additionally teaches that the underlying electronic device may be included in a case or housing and which may be considered to read on the claimed “cover panel” underlying the 
Regarding claim 9, Hu additionally teaches that the first adhesive and the polarizer layers are optically clear ([0050], [0066], [0068], wherein the module may be transparent, and thus the constituent members would necessarily be transparent).
Regarding claims 10 and 20, Hu additionally teaches that the window member may have a glass layer component ([0008]). 
Regarding claim 11, Hu additionally teaches that the window member may include a polymer layer on top of a glass layer, which may be considered to be a coating on top of the glass layer ([0049]).
Regarding claim 19, Hu additionally teaches that the first adhesive member, reading on the first functional layer, may be an elastomeric component (see, e.g., [0066], wherein the adhesive may be one of various optically clear adhesives having the described elastic properties and thus would be considered to be elastomeric). 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung et al. (US 2018/0375043) describes art related to that of the present invention (see, e.g., [0025], describing optical films and the stress and modulus properties of the films).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY J FROST/Primary Examiner, Art Unit 1782